DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the circuit" twice in ll. 2-3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether they two recitations of “the circuit” refer to the same circuit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-3 of U.S. Patent No. 11,164,516. Although the claims at issue are not identical, they are not patentably distinct from each other because:
This instant invention
Claims 1-3 of U.S. Patent No. 11,164,516
1, A shift register unit, comprising a first sub-circuit, a second sub-circuit, and a leakage prevention circuit, wherein 
the first sub-circuit comprises a first input circuit and a first output circuit, the first input circuit is configured to control a level of a first node in response to a first input signal, and the first output circuit is configured to output a shift signal and a first output signal under control of the level of the first node; 
the second sub-circuit comprises a second input circuit and a second output circuit, the second input circuit is configured to control a level of a second node in response to the first input signal while the first input circuit controls the level of the first node, and the second output circuit is configured to output a second output signal under control of the level of the second node; and 
the leakage prevention circuit is connected to the first node, and is configured to control a level of a leakage prevention node under control of the level of the first node, 









wherein the first input circuit is connected to the first node and the leakage prevention node, and is further configured to control the level of the leakage prevention node; and 

the second input circuit is connected to the second node and the leakage prevention node, and is configured to transmit the level of the leakage prevention node to the second node, 


wherein the leakage prevention circuit comprises a first leakage prevention transistor, the first input circuit comprises a first input transistor and a second input transistor, and the second input circuit comprises a third input transistor; 
a gate electrode of the first leakage prevention transistor is connected to the first node, a first electrode of the first leakage prevention transistor is configured to receive a first voltage, and a second electrode of the first leakage prevention transistor is connected to the leakage prevention node; 



a second electrode of the first input transistor is connected to the leakage prevention node; 

a first electrode of the second input transistor is connected to the leakage prevention node, and a second electrode of the second input transistor is connected to the first node; and 


a first electrode of the third input transistor is connected to the leakage prevention node, and a second electrode of the third input transistor is connected to the second node.
1. A shift register unit, comprising a first sub-circuit, a second sub-circuit, and a leakage prevention circuit, wherein 
the first sub-circuit comprises a first input circuit and a first output circuit, the first input circuit is configured to control a level of a first node in response to a first input signal, and the first output circuit is configured to output a shift signal and a first output signal under control of the level of the first node; 
the second sub-circuit comprises a second input circuit and a second output circuit, the second input circuit is configured to control a level of a second node in response to the first input signal while the first input circuit controls the level of the first node, and the second output circuit is configured to output a second output signal under control of the level of the second node; 
the leakage prevention circuit is connected to the first node, and is configured to control a level of a leakage prevention node under control of the level of the first node, so as to turn off a circuit connected between the first node and the leakage prevention node and turn off a circuit connected between the second node and the leakage prevention node; and 
a blanking input sub-circuit, wherein the blanking input sub-circuit is connected to the first node and the second node, and is configured to receive a selection control signal and control the level of the first node and the level of the second node.
2. The shift register unit according to claim 1, wherein the first input circuit is connected to the first node and the leakage prevention node, and is further configured to control the level of the leakage prevention node in respond to the first input signal; and 
the second input circuit is connected to the second node and the leakage prevention node, and is configured to transmit the level of the leakage prevention node to the second node in response to the first input signal.
3. The shift register unit according to claim 2, wherein the leakage prevention circuit comprises a first leakage prevention transistor, the first input circuit comprises a first input transistor and a second input transistor, and the second input circuit comprises a third input transistor; 
a gate electrode of the first leakage prevention transistor is connected to the first node, a first electrode of the first leakage prevention transistor is configured to receive a first voltage, and a second electrode of the first leakage prevention transistor is connected to the leakage prevention node; 
a gate electrode of the first input transistor and a first electrode of the first input transistor are configured to receive the first input signal, and 
a second electrode of the first input transistor is connected to the leakage prevention node; 
a gate electrode of the second input transistor is configured to receive the first input signal, a first electrode of the second input transistor is connected to the leakage prevention node, and a second electrode of the second input transistor is connected to the first node; and 
a gate electrode of the third input transistor is configured to receive the first input signal, a first electrode of the third input transistor is connected to the leakage prevention node, and a second electrode of the third input transistor is connected to the second node.

	
As seen from the comparison above, the invention corresponding to claims 1-3 of U.S. Patent No. 11,164,516 anticipates each feature of the invention of claim 1 of this instant application.

Similarly, claims 2, 3, 4-7, 8-14 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 3, 1, 4-7, 10-16 of U.S. Patent No. 11,164,516, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.

Similarly, claim 17 is rejected on the ground of nonstatutory double patenting as being anticipated by claims 1 and 19 of U.S. Patent No. 11,164,516. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takasugi et al. (US 2018/0337682).
Regarding claim 1, Takasugi teaches a shift register unit (Fig. 1: two adjacent stages in a gate shift register illustrated from a shift register unit), comprising a first sub-circuit (Fig. 5: input block BK2, inverter block BK3 and output block BK4 as portions of a first sub-circuit), a second sub-circuit (Fig. 5: input block BK2’, inverter block BK3’ and output block BK4’ as portions of a second sub-circuit), and a leakage prevention circuit (Fig. 5: T3q; Examiner’s Note: “leakage prevention” is given no weight because the current claim language does not clearly indicate for what component or sub-circuit the leakage is prevented by the circuit), wherein 
the first sub-circuit comprises a first input circuit (Fig. 5: input block BK2) and a first output circuit (Fig. 5: output block BK4), the first input circuit is configured to control a level of a first node (Fig. 5: node Q1) in response to a first input signal (Fig. 5: global start signal VSP), and the first output circuit is configured to output a shift signal (Fig. 5: carry signal “C(n)”) and a first output signal (Fig. 5: gate pulse “SCOUT(n)”) under control of the level of the first node; 
the second sub-circuit comprises a second input circuit (Fig. 5: input block BK2’) and a second output circuit (Fig. 5: output block BK4’), the second input circuit is configured to control a level of a second node (Fig. 5: Q2) in response to the first input signal while the first input circuit controls the level of the first node, and the second output circuit is configured to output a second output signal (Fig. 5: gate pulse “SCOUT(n+1)”) under control of the level of the second node; and 
the leakage prevention circuit is connected to the first node (Fig. 5: T3q connected to Q1), and is configured to control a level of a leakage prevention node (Fig. 5: Qh) under control of the level of the first node, 
wherein the first input circuit is connected to the first node and the leakage prevention node (Fig. 5: input block BK2 connected to Q1 and Qh), and is further configured to control the level of the leakage prevention node (Fig. 5); and 
the second input circuit is connected to the second node and the leakage prevention node (Fig. 5: input block BK2’ connected to Q2 and Qh), and is configured to transmit the level of the leakage prevention node to the second node (Fig. 5), 
wherein the leakage prevention circuit comprises a first leakage prevention transistor (Fig. 5: T3q), the first input circuit comprises a first input transistor (Fig. 5: T3nb) and a second input transistor (Fig. 5: T3nc), and the second input circuit comprises a third input transistor (Fig. 5: T3nb’); 
a gate electrode of the first leakage prevention transistor is connected to the first node (Fig. 5: gate of T3q connected to Q1), a first electrode (Fig. 5: upper terminal of T3q) of the first leakage prevention transistor is configured to receive a first voltage (Fig. 5: high potential power voltage GVDD), and a second electrode (Fig. 5: lower terminal of T3) of the first leakage prevention transistor is connected to the leakage prevention node; 
a second electrode (Fig. 5: lower terminal of T3nb) of the first input transistor is connected to the leakage prevention node; 
a first electrode (Fig. 5: upper terminal of T3nc) of the second input transistor is connected to the leakage prevention node, and a second electrode (Fig. 5: lower terminal of T3nc) of the second input transistor is connected to the first node (Fig. 5 :when T3n and T3na are turned on, lower terminal of T3nc is connected to Q1); and 
a first electrode (Fig. 5: lower terminal of T3nb’) of the third input transistor is connected to the leakage prevention node, and a second electrode (Fig. 5: upper terminal of T3nb’) of the third input transistor is connected to the second node.

Regarding claim 3, Takasugi further teaches the shift register unit according to claim 1, further comprising a blanking input sub- circuit (Fig. 5: first sensing control block BK1a), wherein the blanking input sub-circuit is connected to the first node and the second node, and is configured to receive a selection control signal (Fig. 5: line sampling signal LSP) and control the level of the first node and the level of the second node (Fig. 5; [0058]; Examiner’s Note: both node Q1 and node Q2 are set to the high potential power voltage GVDD in response to the activation voltage of the node M and the global reset signal RESET when the line sampling signal LSP activates a voltage of the node M as a result of the structure of first sensing control block BK1a and its relationship with Q1 and Q2).

Regarding claim 6, Takasugi further teaches the shift register unit according to claim 1, wherein the first sub-circuit further comprises a first control circuit (Fig. 5: T5q), a first reset circuit (Fig. 5: T31a, T31b), a second reset circuit (Fig. 5: T7crb, T7a), a shift signal output terminal (Fig. 5: C(n) terminal), and a first output signal terminal (Fig. 5: SCOUT(n) terminal); the second sub-circuit further comprises a second control circuit (Fig. 5: T5q’), a third reset circuit (Fig. 5: T31a’), a fourth reset circuit (Fig. 5: T7crb’, T7a’), and a second output signal terminal (Fig. 5: SCOUT(n+1) terminal); 
the shift signal output terminal is configured to output the shift signal (Fig. 5: carry signal “C(n)”), the first output signal terminal is configured to output the first output signal (Fig. 5: gate pulse “SCOUT(n)”), and the second output signal terminal is configured to output the second output signal (Fig. 5: gate pulse “SCOUT(n+1)”); 
the first control circuit (Fig. 5: T5q) is configured to control a level of a fifth node (Fig. 5: node Qbo) under control of both the level of the first node and a second voltage (Fig. 5: GVSS2); 
the first reset circuit is connected to the first node and the leakage prevention node (Fig. 5: T31a and T31b connected to node Q1 and node Qh), and is configured to reset the first node and the leakage prevention node under control of the level of the fifth node (Fig. 5); 
the second reset circuit is configured to reset the shift signal output terminal and the first output signal terminal under control of the level of the fifth node (Fig. 5); 
the second control circuit is configured to control a level of a sixth node (Fig. 5: Qbe) under control of both the level of the second node and the second voltage; 
the third reset circuit is connected to the second node and the leakage prevention node (Fig. 5: T31a’ connected to Q2 and Qh), and is configured to transmit the level of the leakage prevention node to the second node under control of the level of the sixth node (Fig. 5); and 
the fourth reset circuit is configured to reset the second output signal terminal under control of the level of the sixth node (Fig. 5).

Regarding claim 7, Takasugi further teaches the shift register unit according to claim 6, wherein the first reset circuit comprises a first reset transistor (Fig. 5: T31a) and a second reset transistor (Fig. 5: T31b), and the third reset circuit comprises a third reset transistor (Fig. 5: T31a’); 
a gate electrode of the first reset transistor is connected to the fifth node (Fig. 5: gate of T31a connected to Qbo), a first electrode of the first reset transistor is connected to the first node (Fig. 5: upper terminal of T31a connected to Q1), and a second electrode of the first reset transistor is connected to the leakage prevention node (Fig. 5: lower terminal of T31a connected to Qh); 
a gate electrode of the second reset transistor is connected to the fifth node (Fig. 5: gate of T31b connected to Qbo), a first electrode of the second reset transistor is connected to the leakage prevention node (Fig. 5: upper terminal of T31b connected to Qh), and a second electrode of the second reset transistor is configured to receive a third voltage (Fig. 5: lower terminal of T31b connected to GVSS2); and 
a gate electrode of the third reset transistor is connected to the sixth node (Fig. 5: gate of T31a’ connected to Qbe), a first electrode of the third reset transistor is connected to the second node (Fig. 5: upper terminal of T31a’ connected to Q2), and a second electrode of the third reset transistor is connected to the leakage prevention node (Fig. 5: lower terminal of T31a’ connected to Qh).

Regarding claim 8, Takasugi further teaches the shift register unit according to claim 1, wherein the first sub-circuit further comprises a fifth reset circuit (Fig. 5: T3n, T3na), and the second sub-circuit further comprises a sixth reset circuit (Fig. 5: T3n’); 
the fifth reset circuit is connected to the first node and the leakage prevention node (Fig. 5: T3n and Tena connected to Q1 and Qh), and is configured to reset the first node and the leakage prevention node in response to a display reset signal (Fig. 5: Carry signal, “C(n+3)” signal as a portion of carry signal); and 
the sixth reset circuit is connected to the second node and the leakage prevention node (Fig. 5: T3n’ connected to Q2 and Qh), and is configured to transmit the level of the leakage prevention node to the second node in response to the display reset signal (Fig. 5: carry signal, “C(n+4)” signal as a portion of the Carry signal).

Regarding claim 9, Takasugi further teaches the shift register unit according to claim 8, wherein the fifth reset circuit comprises a fourth reset transistor (Fig. 5: T3n) and a fifth reset transistor (Fig. 5: T3na), and the sixth reset circuit comprises a sixth reset transistor (Fig. 5: T3n’); 
a gate electrode of the fourth reset transistor is configured to receive the display reset signal (Fig. 5: gate of T3n to receive C(n+3) signal), a first electrode of the fourth reset transistor is connected to the first node (Fig. 5: upper terminal of T3n connected to Q1), and a second electrode of the fourth reset transistor is connected to the leakage prevention node (Fig. 5: lower electrode of T3n connected to Qh); 
a gate electrode of the fifth reset transistor is configured to receive the display reset signal (Fig. 5: gate of T3na to receive C(n+3) signal), a first electrode of the fifth reset transistor is connected to the leakage prevention node (Fig. 5: upper terminal of T3n connected to Qh), and a second electrode of the fifth reset transistor is configured to receive a third voltage (Fig. 5: lower terminal of T3na connected to GVSS2); and 
a gate electrode of the sixth reset transistor is configured to receive the display reset signal (Fig. 5: gate of T3n’ to receive C(N+4) signal), a first electrode of the sixth reset transistor is connected to the second node (Fig. 5: upper terminal of T3n’ connected to Q2), and a second electrode of the sixth reset transistor is connected to the leakage prevention node (Fig. 5: lower terminal of T3n’ connected to Qh).

Regarding claim 10, Takasugi further teaches the shift register unit according to claim 1, wherein the first sub-circuit further comprises a seventh reset circuit (Fig. 5: T3n, T3na), and the second sub-circuit further comprises an eighth reset circuit (Fig. 5: T3n’); 
the seventh reset circuit is connected to the first node and the leakage prevention node (Fig. 5: T3n and Tena connected to Q1 and Qh), and is configured to reset the first node and the leakage prevention node in response to a total reset signal (Fig. 5: Carry signal, “C(n+3)” signal as a portion of carry signal); and 
the eighth reset circuit is connected to the second node and the leakage prevention node (Fig. 5: T3n’ connected to Q2 and Qh), and is configured to transmit the level of the leakage prevention node to the second node in response to the total reset signal (Fig. 5: carry signal, “C(n+4)” signal as a portion of the Carry signal).

Regarding claim 11, Takasugi further teaches the shift register unit according to claim 10, wherein the seventh reset circuit comprises a seventh reset transistor (Fig. 5: T3n) and a eighth reset transistor (Fig. 5: T3na), and the eighth reset circuit comprises a ninth reset transistor (Fig. 5: T3n’); 
a gate electrode of the seventh reset transistor is configured to receive the total reset signal (Fig. 5: gate of T3n to receive C(n+3) signal), a first electrode of the seventh reset transistor is connected to the first node (Fig. 5: upper terminal of T3n connected to Q1), and a second electrode of the seventh reset transistor is connected to the leakage prevention node (Fig. 5: lower electrode of T3n connected to Qh); 
a gate electrode of the eighth reset transistor is configured to receive the total reset signal (Fig. 5: gate of T3na to receive C(n+3) signal), a first electrode of the eighth reset transistor is connected to the leakage prevention node (Fig. 5: upper terminal of T3n connected to Qh), and a second electrode of the eighth reset transistor is configured to receive a third voltage (Fig. 5: lower terminal of T3na connected to GVSS2); and 
a gate electrode of the ninth reset transistor is configured to receive the total reset signal (Fig. 5: gate of T3n’ to receive C(N+4) signal), a first electrode of the ninth reset transistor is connected to the second node (Fig. 5: upper terminal of T3n’ connected to Q2), and a second electrode of the ninth reset transistor is connected to the leakage prevention node (Fig. 5: lower terminal of T3n’ connected to Qh).

Regarding claim 12, Takasugi further teaches the shift register unit according to claim 3, further comprising a third sub-circuit (Fig. 5: T32a) and a fourth sub-circuit (Fig. 5: T32b), wherein the first sub-circuit, the second sub-circuit, the third sub-circuit, and the fourth sub-circuit are all connected to the leakage prevention node.

Regarding claim 13, Takasugi further teaches the shift register unit according to claim 12, wherein the first sub-circuit and the second sub-circuit share the blanking input sub-circuit (Fig. 5: first sensing control block BK1a shared by first input block BK2 and second input block BK2’).

Regarding claim 14, Takasugi further teaches the shift register unit according to claim 12, wherein the first sub-circuit, the second sub-circuit, the third sub-circuit, and the fourth sub-circuit share the blanking input sub-circuit (Fig. 5: first sensing control block BK1a shared by all other blocks).

Regarding claim 15, Takasugi teaches a gate driving circuit (Fig. 1: gate shift register), comprising a plurality of cascaded shift register units (Fig. 1: two adjacent stages of illustrated gate shift register form a shift register unit), wherein each of the plurality of cascaded shift register units comprises a first sub-circuit (Fig. 5: input block BK2, inverter block BK3 and output block BK4 as portions of a first sub-circuit), a second sub-circuit (Fig. 5: input block BK2’, inverter block BK3’ and output block BK4’ as portions of a second sub-circuit), and a leakage prevention circuit (Fig. 5: T3q; Examiner’s Note: “leakage prevention” is given no weight because the current claim language does not provide for what component or sub-circuit the leakage is prevented by the circuit), wherein 
the first sub-circuit comprises a first input circuit (Fig. 5: input block BK2) and a first output circuit (Fig. 5: output block BK4), the first input circuit is configured to control a level of a first node (Fig. 5: node Q1) in response to a first input signal (Fig. 5: global start signal VSP), and the first output circuit is configured to output a shift signal (Fig. 5: carry signal “C(n)”) and a first output signal (Fig. 5: gate pulse “SCOUT(n)”) under control of the level of the first node; 
the second sub-circuit comprises a second input circuit (Fig. 5: input block BK2’) and a second output circuit (Fig. 5: output block BK4’), the second input circuit is configured to control a level of a second node (Fig. 5: Q2) in response to the first input signal while the first input circuit controls the level of the first node, and the second output circuit is configured to output a second output signal (Fig. 5: gate pulse “SCOUT(n+1)”) under control of the level of the second node; and 
the leakage prevention circuit is connected to the first node (Fig. 5: T3q connected to Q1), and is configured to control a level of a leakage prevention node (Fig. 5: Qh) under control of the level of the first node, 
wherein the first input circuit is connected to the first node and the leakage prevention node (Fig. 5: input block BK2 connected to Q1 and Qh), and is further configured to control the level of the leakage prevention node (Fig. 5); and 
the second input circuit is connected to the second node and the leakage prevention node (Fig. 5: input block BK2’ connected to Q2 and Qh), and is configured to transmit the level of the leakage prevention node to the second node (Fig. 5), 
wherein the leakage prevention circuit comprises a first leakage prevention transistor (Fig. 5: T3q), the first input circuit comprises a first input transistor (Fig. 5: T3nb) and a second input transistor (Fig. 5: T3nc), and the second input circuit comprises a third input transistor (Fig. 5: T3nb’); 
a gate electrode of the first leakage prevention transistor is connected to the first node (Fig. 5: gate of T3q connected to Q1), a first electrode (Fig. 5: upper terminal of T3q) of the first leakage prevention transistor is configured to receive a first voltage (Fig. 5: high potential power voltage GVDD), and a second electrode (Fig. 5: lower terminal of T3) of the first leakage prevention transistor is connected to the leakage prevention node; 
a second electrode (Fig. 5: lower terminal of T3nb) of the first input transistor is connected to the leakage prevention node; 
a first electrode (Fig. 5: upper terminal of T3nc) of the second input transistor is connected to the leakage prevention node, and a second electrode (Fig. 5: lower terminal of T3nc) of the second input transistor is connected to the first node (Fig. 5 :when T3n and T3na are turned on, lower terminal of T3nc is connected to Q1); and 
a first electrode (Fig. 5: lower terminal of T3nb’) of the third input transistor is connected to the leakage prevention node, and a second electrode (Fig. 5: upper terminal of T3nb’) of the third input transistor is connected to the second node.

Regarding claim 16, Takasugi teaches a display device (abstract: “organic light emitting diode display”), comprising the gate driving circuit according to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 11,238,805 discloses in Figs. 3-4 leakage prevention circuit 400, in Figs. 8-9 blanking input sub-circuits 300, which are related to this instant application;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693